Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim status
Claims 1-31 are pending
Claims 2, 4-5, and 7-12 are withdrawn
Claims 1, 3, 6, and 13-31 are under examination

Election/Restrictions
Applicant’s election of the following invention without traverse in the reply filed on 9/28/2022 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Group I, claims 1, and 3-31, drawn to a method of treating a subject.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. 
Applicant’s election of the following species is acknowledged. 
Applicant elects the method step of increasing the level or activity of a MuSK polypeptide lacking a functional Ig3 domain.
Applicant elects an oligonucleotide as the MuSK NG agonizing agent.
Claims 4-5, and 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic claim. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (p. 42, lines 6-7). Applicant is required to amend or delete the embedded hyperlink and/or other form of browser-executable code. For example, “http” can be replaced with “hyper text transfer protocol” as the application protocol. See MPEP §  608.01.

Claim Objections
Claim 3 is objected to because of the following informalities: instant claim uses the abbreviation “NG” for neurogenesis, which has not been spelled out upon first use. Although claims are allowed abbreviations, if an abbreviation is not spellout upon first use in a claim, MPEP §2429 states that Applicant only use abbreviations that are specifically defined in "WIPO Standard ST.25 (1998)" or that are well known and would be clear to someone who had not read the invention description.
Claims 23-26 are object to for the following informalities: Claim 23 recites the phrase “exons are in the MuSK Ig3 domain”, as well as Claims 24-26 reciting phrases directed to exon(s) “of MuSK Ig3 domain”. These phrases should include that the exons encode the MuSK Ig3 domain.
Claim 27 is object to for the following informalities: the phrase “comprises oligonucleotide” is grammatically incorrect and requires a participle.
Appropriate correction is required.

New Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 16 recites the limitations that the product is “desired” or “undesired”, Claim 20 recites that protein activity is “beneficial”.  Claim 21 recites that the product activity is “undesired”. A claim may be rendered indefinite by reference to subjective term (see MPEP 2173.05(b), IV). Specifically, the terms “desired”, “undesired”, “beneficial” are subjective terms which render the claims indefinite.  These terms are not defined by the claims, and the specification does not provide a standard for some standard for measuring the scope of the terms, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Dependent claims 17, 18, and 22-31 are included in the basis of the rejection because they are encompassed by the indefinite terms but do not define the subjective matters. 
During prosecution, the applicant may overcome a rejection by amending the claim to remove the subjective term, or by providing evidence that the meaning of the term can be ascertained by one of ordinary skill in the art when reading the disclosure. However, "[f]or some facially subjective terms, the definiteness requirement is not satisfied by merely offering examples that satisfy the term within the specification." DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1261, 113 USPQ2d 1097, 1108 (Fed. Cir. 2014).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Alberini et al. (US 2006/0024312, filed 6/29/2005, prior art of record), in view of Yilmaz et al., (Sci Signal, 2017, 9:ra87, see IDS filed 5/13/2022) and Meyers et al. (Neurobio Aging, 2016:38:164-175) 

In regard to claim 1, Alberini teaches method of enhancing memory or learning in a subject comprising activating MuSK by increasing the expression and subsequently the activity of a MuSK isoform found in the brain that is essential for forming long-term memory ([0003, 0012, 0016, 0037, 0045, 0055, 0086], see claim 9 of Alberini). Specifically, in regard to the subject, Alberini teaches the subject suffers from one or more features of neurodegeneration or impaired cognition [0018, 0023, 0037]. Specifically in regard to the brain MuSK isoform, Alberini teaches a brain isoform of MuSK that is a short isoform because it lacks the IgIII domain ([0026, 0046, 0123], Fig. 2C, see Claim 10 of Alberini, wherein SEQ ID NO:19 of Alberini is the short isoform lacking the IgIII domain). 
In regard to claim 3, Alberini teaches the composition for increasing MuSK expression is administered as a pharmaceutical composition [0056, 0066, 0074]. Although, Alberini is silent to a MuSK ND (neurogenesis) agonizing agent, Applicant’s specification discloses that a “MuSK NG” agonizing agent is any agent that increases the level or activity of a MuSK polypeptide that lacks an effective Ig3 domain (see [0093] of Applicant’s specification), which is exactly what is taught by Alberini.
In regard to claim 6, Alberini teaches gene therapy methods and polynucleotides, which comprise oligonucleotides, for the expression of a brain MuSK isoform lacking a functional Ig3 domain (e.g., SEQ ID NO:18 of Alberini).
However, Alberini is silent to a preferred embodiment of a method for treating a subject by increasing the expression of the brain MuSK isoform lacking a functional Ig3 domain.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time of filing of the invention was made to practice said method to treat a subject suffering from one or more aerogeneration or impaired cognition by increasing the expression of the brain MuSK isoform lacking a functional Ig3 domain because each of the individual elements of the instant claims are independently presented by Alberini as embodiments and are taught that they can be combined in various embodiments; therefore a combination of all the elements into a single embodiment would be apparent to an artisan skilled in gene therapy in light of the Supreme Court’s KSR decision (see MPEP 2143 Exemplary Rationale (A)). Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of filing the invention.  Each of the elements (nucleic acids encoding brain MuSK isoform lacking a functional Ig3 domain, delivery methods and formulations) are taught by Alberini and further they are taught in various combinations and are shown to be used in a method for treating a subject by increasing the expression of the brain MuSK isoform lacking a functional Ig3 domain. Furthermore, in regard to choosing the short isoform of MuSK lacking the Ig3 domain in particular to increase the expression in a subject suffering from one or more features of neurodegeneration or impaired cognition, this would have been obvious because of the known interaction between the Ig3 domain MuSK and the cytokine BMP4 (see Abstract and Fig. 1 of Yimaz et al., 2006). Thus, expressing the short isoform of MuSK in the brain of a subject would have the effect of disrupting BMP4 signaling, which according to the teachings of Meyers et al. (2016) would also improve age related declines in neurogenesis and cognition (see Abstract and Fig. 3 of Meyers). It would be therefore predictably obvious to use a combination of these elements in said method. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 13-23, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Alberini et al. (US 2006/0024312, filed 6/29/2005), in view of Yilmaz et al., (Sci Signal, 2017, 9:ra87, see IDS filed 5/13/2022) and Meyers et al. (Neurobio Aging, 2016:38:164-175), as applied to claims 1, 3 and 6, in further view of Lutz (US 2014/0249210, filed 2/24/2014) 
As discussed previously, Alberini et al. suggest a method of treating a subject suffering from one or more features of neurodegeneration or impaired cognition comprising increasing the level of a MuSK polypeptide lacking a functional Ig3 domain.
In regard to Claims 13-23, one of the gene therapy methods taught by Alberini comprises administering antisense oligonucleotides to the subject’s brain (Example 3, see [0125]), they are silent to increasing the level of the brain MuSK receptor lacking the Ig3 domain comprising a splice modulating antisense oligonucleotide.
Lutz et teaches a method of treating a subject suffering from one or more features of neurodegeneration or impaired cognition (e.g., Alzheimer’s disease, Parkinson’s, TBI, see [0019-0023] and claim 11 of Lutz) by increasing the level of a splice specific isoform of a neuronal receptor (e.g., AMPA receptors, SMA, 5HT2 receptor, Aph1b, etc.). Generally in regard to Claims 13-23, Lutz teaches delivering an splice modulating oligonucleotide (SMO) that targets intron-exon splice sites in the pre-mRNA such that unwanted splice forms are decreased and beneficial splice forms are increases [0030-0032, 0158-0160, 0205]. Note that in regard to Claim 21, Lutz acknowledges that in some instances changing the splicing towards a desired isoform can have positive therapeutic effects even when the other isoforms are not directly affected by the pathogenesis of the disease [0030]. Specifically, Lutz demonstrates delivering a SMO that allows the skipping of one or more exons in the mRNA encoding the AMPA receptor desensitization splicing domain such that the desired isoform of the AMPA receptor (e.g., flop) is increased while the undesirable isoform (e.g., flip) is decreased ([0065], see Fig. 4 & 7).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method of treating a subject comprising administering a gene therapy composition that increases expression of the desired MuSK isoform as taught by Alberini, and to substitute an SMO based form of gene therapy as taught by Lutz with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so for several reasons. First, Lutz teaches that unlike vector based gene therapy that use a polynucleotide several thousand nucleotides in length, SMOs can be chemically synthesized with minimal purification to avoid losses in sample preparation [0137], and the SMO can be chemically modified to improve stability and optimize function [0139-0143]. Furthermore, unlike vector based gene therapy that requires carrier mediated uptake (e.g., viral particle, polylysine, cationic lipids, etc), smaller antisense oligonucleotides can effectively diffuse through brain regions and are readily taken up by neurons (p. 40, [0242] of Lutz, see also Example 3, [0127] of Alberini).
In regard to Claims 27-29, both Alberini and Lutz teaches chemical modifications of oligonucleotides, including phosphorothioate internucleotide linkages ([0125] of Alberini, and see [0090, 0140-142, 0239] of Lutz).
In regard to Claims 30 and 31, Lutz also teaches chemical modifications of oligonucleotide such as 2’ O-methyl modifications on the sugar, which would have been predictably obvious to combine with SMO so as to improve nuclease resistance ([0140-0143, 0239, 0270], see Example 10).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Alberini et al. (US 2006/0024312, filed 6/29/2005), in view of Yilmaz et al., (Sci Signal, 2017, 9:ra87, see IDS filed 5/13/2022), Meyers et al. (Neurobio Aging, 2016:38:164-175) and Lutz (US 2014/0249210, filed 2/24/2014), as applied to claims 1, 3, 6, 13-15, 19, and 23, in further view of NCBI Reference Sequence: NC_005104.4 (R. norvegicus chr. 5, 2016, pgs. 1-4)

As discussed previously, Alberini et al. suggest a method of treating a subject suffering from one or more features of neurodegeneration or impaired cognition comprising increasing the level of a MuSK polypeptide lacking a functional Ig3 domain by administering a SMO in order to skip the exons encoding the Ig3 domain.
In regard to Claims 24-26, as stated supra, Alberini teaches the cDNA nucleic acid sequence for both a full length MuSK (see SEQ ID NOs:1 and 20) and the MuSK isoform lacking the Ig3 domain (see SEQ ID NO:18). However, Alberini is silent to the genomic nucleic acid sequence for MuSK, and which exons encode the Ig3 domain.
Nevertheless, the genomic sequence for MuSK was known at the time of filing and the exons encoding the differentially spliced isoform lacking the Ig3 domain comprising the cDNAs taught by Alberini were known. Specifically, the exons encoding the Ig3 domain (i.e., exons 6 & 7) are disclosed as nucleotides 55241-55367 (p. 27, see highlighted region) and nucleotides 70132-70290 (p. 33, see highlighted region) in the R. norvegicus genomic NCBI reference sequence of NC_005104. 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method of treating a subject comprising administering a SMO to increase the isoform of MuSK lacking the Ig3 domain by skipping one or more exons encoding the Ig3 domain as suggested by Alberini et al., and to choose the exons corresponding to exons 6 & 7 as disclosed by the genomic sequence of NC_005104.4 with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do based on the cDNA sequences of Alberini that teach the exonic sequences corresponding to the Ig3 domain. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1631